DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.
 
Status of the Claims
Claims 1 and 3-20 are pending.
Claims 12-20 are withdrawn from consideration as directed to non-elected inventions.
Claims 1 and 3-11 are presented for examination and rejected as set forth below.

Response to Amendment
Applicants amendments to Claim 1 has addressed the Examiner’s rejections under 35 USC102(a)(1) by incorporating into Claim 1 limitations not addressed by the anticipation rejection over the teachings of Muhler or Hsia as set forth in the previous office action.  These rejections are therefore WITHDRAWN.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Daikeler (U.S. 8,257,694), in view of Krotkiewski (U.S. PGPub. 2009/0175969), Cervelle (GB 1,172,408), and Cornara (Laura Cornara, et al, Therapeutic Potential of Temperate Forage Legumes: A Review, 56 Crit. Rev. Food Sci. Nutr. S149 (2016)).
Applicants’ claims are directed to compositions comprising combinations of vitamin B6, vitamin E, iron, roundhead lespedeza extract containing each of lespedine and lespecapitoside, birch leaf extract, and red bilberry extract in defined concentrations.  Applicants are reminded that during examination, patent claims are given their broadest reasonable interpretation consistent with the specification.  Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  While the instant claims recite that the compositions are “effective in decreasing serum creatinine levels and increasing glomerular filtration to regulate kidney and excretory system function,” applicants are reminded that a “wherein” clause is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Particularly, a recitation of an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  It has long been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those not described, Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 (CCPA 1958).  As neither the claims nor the specification as filed requires that the roundhead lespedeza extract, birch leaf extract, and red bilberry extracts recited by the claims be obtained in any particular way, any art describing components obtained from any of roundhead lespedeza, birch leaf, or red bilberry will be considered sufficient to address the limitations of the “extracts” claimed.  Dependent claims 4 and 5 require the composition contain a combination of each of vitamin B6, vitamin E, iron, roundhead lespedeza extract, birch leaf extract, and red bilberry extract and place particular amount or concentration limitations on these components.  Claims 3 and 6-8 incorporate into the compositions of Claim 1 additional excipients, in latter claims placing limitations on the type and amount of excipients to be included.  Claim 9 indicates the composition is provided in the form of a capsule or tablet for oral delivery, more specifically a tablet in Claim 10, and in Claim 11 specifies that one or more dosage forms to deliver the active components are provided; multiple tablets containing the combinations claimed will address this limitation.
Daikeler describes nutritional compositions for reducing oxidative damage and lipid peroxidation in humans comprising a variety of adaptogens, plant products, vitamins, and minerals.  (Abs.).  Addressing a myriad of chronic diseases including cardiovascular diseases, as well reducing oxidative damage in humans as well as raising the body’s nonspecific resistance to various physical, chemical, or biological stressors, and even weight control is achieved by the consumption of nutritional compositions according to Daikeler.  (Col.1, 10-17; Col.2, L.14-19; Col.3, L.13-18; Col.5, L.13-32).  Each of the instantly claimed bilberry (50-500mg), provided as bilberry powder thereby addressing the “bilberry extract” of the newly amended claims, Vitamin E (15 IU), vitamin B6 (2mg), and iron (5mg) are described by Daikeler as usefully incorporated into such compositions, (Col.4, “Table 2”; Col.6-8, “Table 7” and “Example 1.”), and may be formulated as a solid dosage form.  (Col7, l. 15-17).
Daikeler does not address including the roundhead lespedeza or birch leaf extracts, nor are the quantities of actives set forth by the claims particularly recited by Daikeler.
Krotkiewski describes vegetable extract compositions useful in treating obesity and associated metabolic disorders.  (Abs.).  Krotkiewski establishes that at the time of the instant application, not only was extracts from birch leaves known to provide anti-inflammatory properties, [0009], but when used in amounts of about 20-300mg, or about 7.5-45% of the composition, ranges overlapping and therefore rendering obvious those of the instant claims, contributes to the control of weight in subjects consuming such amounts.  [0012; 0017; 0033], see also In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).
Cervelle establishes that at the time of the instant application, extracts of Lespedeza capitate (also known as round headed bush clover, or the roundhead lespedeza of the instant claims) were known to contain lespecapitoside and to be useful when consumed orally in amounts of between 100-500mg for the control of atherosclerosis and kidney disorders, an amount overlapping and rendering obvious that of the instant claims.  (Col.1, L.8-24; Col.5, L.27-36), see Peterson, supra.
Cornara goes further, indicating that roundhead lespedeza is well-known for containing therapeutic flavonoids and tannins useful in the treatment of rheumatism, neuralgia, renal protection, diabetes, and atherosclerosis, with kaempferitrin, synonymous with the lespedine of Claim 1, described as providing the antihyperglycemic and glucose regulatory effects.  (Pg. S154-55).
While certain quantities or concentrations of each of the instantly claimed vitamin B6, Vitamin E, iron, roundhead lespedeza extract, birch leaf extract, and bilberry extracts may not specifically be addressed by the Daikeler, Krotkiewski, or Cervelle references, each of these components are described by their respective references as suitably contributing to solid dosage forms into which they are incorporated any of a variety of advantageous therapeutic properties.  As such, it is important to recall that differences in component concentrations or quantities will not support the patentability of subject matter suggested by the prior art unless there is evidence indicating such concentration or quantity is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
It would have been prima facie obvious to have combined vitamin B6 (4mg or 0.005-3%), Vitamin E (9mg or 0.005-8%), iron (6mg or 0.005-6%), roundhead lespedeza containing each of kaempferitrin (lespedine) and lespecapitoside (280mg or 30-60%), birch leaf (250mg or 30-60%), and bilberry extracts (100mg or 5-30%) to provide a composition for oral consumption.  One having ordinary skill in the art would have been motivated to do so because Daikeler suggests combining bilberry, vitamin B6, vitamin E, and iron to provide a nutraceutical composition for oral delivery with any additional components that either raise the body’s nonspecific resistance to any of a variety of physical, chemical, or biological stressors, but also specifically describe inflammation, cardiovascular disease, weight control, and anti-inflammatory activities as particular targets for additional agents to provide.  Here, the fact that Krotkiewski establishes the anti-inflammatory and weight control properties of birch leaf extracts, and Cervelle establishes the cardiovascular benefit of orally consuming roundhead lespedeza extract opens the door to the skilled artisan, following the teachings of Daikeler, combining these plant extracts with the nutraceutical compositions otherwise described.  

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Daikeler, Krotkiewski, Cervelle, and Cornara as applied to Claims 1, 4, 5, and 11 above, and further in view of deVries (U.S. 6,521,247).
Daikeler, Krotkiewski, and Cervelle, discussed in greater detail above, suggest solid oral dosage forms containing a combination of vitamin B6 (4mg or 0.005-3%), Vitamin E (9mg or 0.005-8%), iron (6mg or 0.005-6%), roundhead lespedeza (280mg or 30-60%), birch leaf (250mg or 30-60%), and bilberry extracts (100mg or 5-30%).  None of Daikeler, Krotkiewski, or Cervelle suggest combining these active agents with the particular types or amounts of excipients recited, nor is a tablet dosage form described.
deVries describes tableted nutritional supplements containing iron as well as optionally additional active ingredients.  (Abs.).  deVries describes the active ingredients as any materials such as vitamins, minerals, or nutrients.  (Col.0, L.23-28).  The compositions may be provided in in any commercially available form, such as optionally coated compressed tablets.  (Col.9, L.32 - Col.10, L.14).  A particular vitamin supplement is described as continuing between 1-100mg iron, 2-50mg vitamin B6, and about 1-50 IU of vitamin E.  (Col. 10, L.51 – Col.11, L.8).  deVries indicates that 12IU of vitamin is equivalent to 23.1mg vitamin E acetate, suggesting that the range of between 1-50IU encompasses between about 1.9-96mg vitamin E.  (Col.24, “Example 4”).  Binders to be included in the iron nutraceutical tablets of deVries include the instantly claimed polyvinylpyrrolidone, (Col.19, L.60 – Col.19, L. 5), in concentrations of about 1-10% of the composition. (Col.9, L.50-56).  Microcrystalline cellulose of the instant claims is recited as a disintegrant for use in the tablets.  (Col.19, L.50-56).  Magnesium stearate and talc of the instant claims are identified as each of a “tablet anti-adherent” to prevent the sticking of ingredients to punches and dies in tablet production, as well as glidants to reduce friction during tablet compression.  (Col.21, L.24-30; Col.25, L.7-12.).  Exemplary embodiments employ magnesium stearate in amounts of between 5-1500mg, microcrystalline cellulose in amounts of between 50-5000mg, and a film coat in amounts between 21.9-30.5mg.  
While certain quantities or concentrations of each of the instantly claimed excipients including microcrystalline cellulose, PVP, magnesium stearate, talc, and film coatings may not specifically be addressed by the deVries reference, each of these components are described by deVries as suitably contributing to solid dosage forms into which they are incorporated any of a variety of advantageous formulation properties.  As such, it is important to recall that differences in component concentrations or quantities will not support the patentability of subject matter suggested by the prior art unless there is evidence indicating such concentration or quantity is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
It therefore would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention have combined the quantities of vitamin B6, Vitamin E, iron, roundhead lespedeza, birch leaf, and bilberry extracts suggested by Daikeler, Krotkiewski, and Cervelle with excipients including about 151mg microcrystalline cellulose, 35mg PVP, 5mg magnesium stearate, 10mg talc, and 30mg of film coatings to provide an orally administrable coated tablet iron nutraceutical dosage form, because not only does Daikeler indicate that the nutraceutical dosage forms descried therein may suitably contain any of a variety of excipients and additional therapeutic agents, but because the iron nutraceuticals of deVries likewise expansively permit the incorporation of additional therapeutically active agents into the combination of vitamins, iron, and tableting excipients recited by the instant claims.

Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive.
Applicants argue that the claims as amended are not obvious over the teachings of Daikeler, Krotkiewski, Cervelle, Cornara, and DeVries owing to the fact that the effect on kidney function recited by the claims is not addressed by the art.  Without accepting the accuracy of this statement, given the fact that Cerevelle and Cornara establish that components of the composition would indeed act in a manner to improve kidney function, applicants arguments are directed to a recitation of a use to which the composition claimed may suitably be put.  This is not the invention applicants opted to have examined in the instant application.  In determining the meaning of language present in a claim, and therefore the scope of the invention defined, the objective reach of the language of the claim presented is controlling.  See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) (“[T]he name of the game is the claim.”).  Method claim limitations define steps or acts to be performed, product claims discrete physical structures or materials.  As the Examiner has repeatedly pointed out to applicants, It has long been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those not described, Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 (CCPA 1958).  Particularly, a recitation of an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Here, applicants repeated arguments concerning a single specific use to which the composition under examination may suitably be put are per se incapable of being persuasive, as they are effectively directed to limitations which are not claimed.  
Applicants assert that one of skill in the art would not look to combine the teachings of Krotkiewski and Daikeler owing to the fact that they teach an anti-obesity composition and a nutritional supplement, respectively, and that these are not identical in purpose.  Applicants appear to assert that the combination of Krotkiewski and Daikeler is improper because they are non-analogous art, which is inaccurate.  Applicant is reminded that the scope of analogous art is to be considered broadly.  Wyers v. Master Lock Co., No. 2009-1412, 2010 WL 2901839 (Fed. Cir. July 22, 2010).  Analogous art is not limited to references in the field of endeavor of the invention, but also includes references that would have been recognized by those of ordinary skill in the art as useful for the desired purpose.  Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337 (Fed. Cir. 2008).  Applicants assertion that weight control cannot be conflated with treating obesity cannot be taken seriously on its face, not least because Krotkiewski specifies throughout its disclosure the desirability of weight control in addressing obesity.  Krotkiewski, passim.  As Krotkiewski and Daikeler are indeed analogous art, their combination to address limitation of the instantly claimed nutritional composition is indeed proper.
Likewise, applicants arguments that the Examiner has employed improper hindsight reasoning are unpersuasive.  To be sure, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper."  In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking.  However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness."  See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).  Because here the Examienr has relied on nothing more than what the combination of art relied upon teaches the skilled artisan at the time applicants filed the present application, no improper hindsight has been relied upon.
Applicants position that selecting birch leaf from among a variety of alternatives is improper flies in the face of controlling precedent, which establishes that It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).
Applicants position that the Cerville reference does not address the subject matter encompassed by the pending claims, specifically the “whole extract of the Lespedeza capitate obtained from both leaves and stems, wherein the lespedeza capitate extract comprises lespein and lespecapitoside” is unpersuasive, because this is not in fact the invention that is claimed.  Applicants claims require “about 30% to about 60% roundhead lespedeza extract…whereing the roundhead lespedeza extract comprises lespedine and lespecapitoside.”  Absolutely nothing of applicants claims require, as applicants argue, a whole extract of the Lespedeza capitate obtained from both leaves and stems, wherein the lespedeza capitate extract comprises lespein and lespecapitoside.”  See Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004) (indicating that “[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment”).  In a similar manner, as Cerville is only relied upon to establish the benefits of combining a roundhead lespeda extract containing lespecapitoside with the nutritional supplements suggested by each of Daikeler and Krotkiewski, applicants argument concerning the presence of lespedin is unpersuasive.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicants arguments concerning the teachings of Cornara are unpersuasive, as applicants appear to simply recites portions of the reference and then assert that Cornara does not teach the entirety of the composition claimed.  As the Examiner has not asserted that Cornara anticipates the instant claims, this is unpersuasive.  Applicants are reminded that it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of multiple prior art references by arguing that each of the references relied upon fails to teach the entirety of the invention which has been claimed; the absence of a single anticipatory reference is implied by both the reliance on the combined teachings of multiple references as well as the fact that the rejection being made is one of obviousness under 35 U.S.C. 103(a) rather than any of the subsections of 35 U.S.C. 102.  MPEP § 2145(IV), see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").
Applicants assertion that DeVries fails to address the shortcomings of Daikeler, Krotkiewski, Cervelle, and Cornara are unpersuasive for the reasons set forth above. 

Conclusion
No Claims are allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613